Case 2:19-cv-05026-AMD-JO Document 52
                                   46 Filed 03/31/20
                                            02/09/20 Page 1
                                                          3 of 2
                                                               4 PageID #: 320
                                                                           309



                          INITIAL CONFERENCE QUESTIONNAIRE

1.      Deadline for all Rule 26(a)(1) disclosures (if later
        than the date of the initial conference, please explain
        why on a separate page):
                                                                                    4/2/2020

2.      Deadline for first request for production of documents
        and first request for interrogatories:                                      4/16/2020

2(a).   Additional interrogatories needed, if any, beyond
        the 25 permitted under the federal rules for:             plaintiff(s)      ; defendant(s)

3.      Date for completion of any joinder of additional
        parties and amendment of the pleadings:                                     6/1/2020

3(a).   Number of proposed additional parties to be joined,
        if any, by:                                               plaintiff(s) 0-3 ; defendant(s)

4.      Number of depositions by plaintiff(s) of:                       parties 10 ; non-parties 10

5.      Number of depositions by defendant(s) of:                       parties 1     ; non-parties 9

6.      Date of status conference (joint status report due
        two business days in advance):

7.      Date for completion of factual discovery:                                    11/2/2020

8.      Are expert witnesses needed?                                                 Yes X      No

8(a).   Number of expert witnesses, if any, of plaintiff(s):         medical 1      ; non-medical 3

8(b).   Date for completion of those expert reports:                                 1/4/2021

8(c).   Number of expert witnesses, if any, of defendant(s):       medical 1     ; non-medical 3

8(d).   Date for completion of those expert reports:                                  3/4/2021

9.      Date for completion of expert discovery:                                      4/5/2021

10.     Date of pretrial conference (brief ex parte statements
        of settlement position due via email two business days
        in advance):

11.     Types of contemplated dispositive motions by
        plaintiff(s) and dates for filing of those motions:                         Partial MSJ
                                                                                     5/5/2021
                                                    3
Case 2:19-cv-05026-AMD-JO Document 52
                                   46 Filed 03/31/20
                                            02/09/20 Page 2
                                                          4 of 2
                                                               4 PageID #: 321
                                                                           310




12.   Types of contemplated dispositive motions by
      defendant(s) and dates for filing of those motions:                      MSJ
                                                                             5/5/2021

13.   Have counsel reached any agreements regarding
      electronic discovery? (If so, please describe at
      the initial conference.)                                      Yes         No X

14.   Have counsel reached any agreements for disclosure
      of experts' work papers (including drafts) and
      communications with experts? (If so, please describe
      on a separate page.)                                           Yes         No X

15.   Will the parties unanimously consent to trial before a
      magistrate judge pursuant to 28 U.S.C. §636(c)? (If
      any party declines to consent, answer no but do not
      indicate which party declined.)                                  Yes         No X



  [Pursuant to § II(D) of the Court's order dated February 9, 2020 (DE #46),
  plaintiff respectfully encloses the transcript of the March 10, 2020 pre-motion
  conference for the Court's reference as pertinent to the initial conference.]
  Defendants conferred with Plaintiff on this questionnaire on 3/31/2020 before Plaintiff
  supplied them with an amended complaint. They reserve the right to amend their answers to
  the questionnaire after seeing the amended complaint.




                                                4
